DETAILED ACTION
This Office action is in response to the communication received on 20 April 2022.
Claims 2, 4, 11 are cancelled.
Claims 1, 3, 5-10, 12-16 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to amended elements in independent claims 1, 8-10, 15-16 received on 20 April 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In light of updating searches and further considerations, the 35 USC 102 rejection is followed:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. US 2017/0257859 A1.
Examiner’s notes: because of A or B, Examiner can select either A or B.
As to claim 1, Li discloses substantially the invention as claimed, including a communication apparatus (Figures 1, 2, 6-9, 11, the HE station 104) that performs communication that conforms to an IEEE802.11 series standard in accordance with an OFDMA (Orthogonal Frequency Division Multiple Access) scheme ([17]-[19]), comprising:
one or more memories having instructions stored therein (Figure 11, memory 1104/1106 and instructions 1124, [81]-[89]) ; and
one or more processors (Figure 13, processors 1102, [81]-[89]) that, upon execution of the instructions, are configured to: 
receive, from a base station (Figures 1, 2, 10-11, the HE Access Point 102), a trigger frame (Figures 2-5, a trigger frame (TF) 206/300) (Abstract, Figure 2, the HE station 104.1 / 104.2 receives and decodes the TF 206.1; the HE station 104.3 / 104.4 receives and decodes the TF 206.2) that includes first information (Figures 3, 4, the Per User Information 340) in which a plurality of resource units (Figure 3, 4, the RU allocation 342) obtained by dividing a frequency channel (a 20MHz channel, [22]-[24]) is associated with AIDs (Association Identifier) (the AID 348, [37], [38]) that are identification information of a plurality of communication apparatuses (the HE stations 104.1,…, 104.4) (Figures 1, 2, 6-9, 11 and associated text);
measure reception signal intensity (calculate a pathloss which indicates the signal intensities between the received power of the trigger frame 206 and the Access Point TX power 322, [43], [47]-[49]) of a signal communicated between the communication apparatus and the base station (Figures 1, 2, 6-9, 11 and associated text, [43], [47]-[49]);
determine, based on (i) second information (the received power of the Trigger Frame (TF) 206/300) that is required from the received trigger frame and (ii) the measured reception signal intensity (a pathloss, [43], [47]-[49]), transmission power (the TXP 209) for the communication apparatus to perform signal transmission to the base station (Figures 1, 2, 6-9, 11 and associated text, [43]-[49]);
transmit a signal (the UL sounding signal 208) in a resource unit (the RU allocation 342) that is specified using an AID (Figure 5, the AID 348) for the communication apparatus in the trigger frame (the Trigger Frame (TF) 206/300), wherein the signal is transmitted with the determined transmission power (Figures 1, 2, 6-9, 11 and associated text, [43]-[49], [71]); and
control the signal transmission so that the signal is transmitted with first transmission power in a case where the measured reception signal intensity is a first intensity and the signal is transmitted with second transmission power that is higher than the first transmission power in a case where the measured reception signal intensity is a second intensity that is less than the first intensity (Figures 1, 2, 6-9, 11 and associated text, “the HE station 104 may determine the TXP 209 to be TXP for the highest MCS for an uplink with master station 102. The HE station 104 may determine an uplink path loss based on the AC TX power 322, and received power of the TF 206…..The MCS may be EVM requirements with higher MCSs permitting smaller EVMs. The HE stations 104 then transmit the sounding signal 208 with the TXP 209 set to the TXP that the HR station 104 would use to transmit a packet to the master station 102 using the highest MCS the HE station 104 could use with the master station 102. In some embodiments, a reliability parameter may be EVM and indicate that the communication must stay within an EVM requirement for a predetermined portion of the communication [43]”; “the HE station 104 may be constrained in how high the TXP 209 may be based on regulatory standards (which may be based on the RU 342) or may be based on another communication protocol being co-located with the HE station 104, (e.g., Bluetooth), or may be based on physical limits of the HE station 104, [44]”;”an apparatus of the HE station 104.1 may determine the transmit power 209 to be power below a limit but large enough for a highest MCS the first wireless device is able to use to encode a packet to transmit to the second wireless device. The limit may be a regulatory transmission limit for the RU allocation or a co-location transmission limit, [60]”,  [45]-[60], [65]-[71]).
As to claim 3, Li discloses wherein, upon lapse of SIFS (Short InterFrame Space) time after receiving the trigger frame the signal is transmitted in the specified resource unit (Figures 1, 2, 6-9, 11 and associated text, [40], [51]-[52]).
As to claim 5, Li discloses an antenna (Figure 11, the antenna 1160); wherein the signal is transmitted by using the antenna (Figure 11, one of the antennas 1160 can be used to transmit the signal).
As to claim 6, Ghosh discloses, wherein the frequency channel has a width of 20 MHz ([22]-[24]).
As to claim 7, Ghosh discloses, wherein each of the plurality of resource units has a width of 5MHz ([22]-[24]).
Claim 8 corresponds to the method claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 9 corresponds to the non-transitory computer readable storage medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 10 corresponds to the Base station (Figures 1, 2, 10-11, the HE Access Point or the master station 102) exchanging the technical functions with the communication apparatus (Figures 1, 2, 13, the HE Station 104).
Claims 12-14 have similar limitations of claims 5-7; therefore, they are rejected under the same rationale as in claims 5-7 shown above.
Claim 15 corresponds to the method claim of claim 10; therefore, it is rejected under the same rationale as in claim 10 shown above.
Claim 16 corresponds to the non-transitory computer readable storage medium claim of claim 10; therefore, it is rejected under the same rationale as in claim 10 shown above.
The prior art cited in this Office action is: Li et al. US 2017/0257859 A1.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649